DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Allowable Subject Matter

            Claims 1 – 15 and 17 – 25 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 8, 15 and 21 the prior art of record, specifically Metselaar (US 2019/0064857) teaches of a method of sending a command from a controller (#28, #32, Fig.1) to an environmental system (#24, #40, Fig.1) through an intermediate device (#48, Fig.1) (Paragraphs 0017 – 0021), the method comprising: receiving, by the controller, current from a wire (#36, Fig.1) that runs between the controller and the intermediate device (dc power, Paragraphs 0020 and 0022), wherein the current is provided to the intermediate device from a power wire (#42, Fig.1) from the environmental system (from #40, Fig.1); powering the controller using the current from the command wire (Direct Current (DC) Power, Paragraphs 0020, 0022 and 0029); determining, by the controller, that the environmental system should perform a function associated with the wire (Paragraph 0024, HVAC to be activated or not); sending, by the controller, a plurality of pulses to the intermediate device using the wire during a time interval (ripple voltage, by definition, a ripple voltage is the residual periodic variation of the DC voltage (repeated dc pulses)), wherein the intermediate device causes the environmental system to continuously perform the function during the time interval, in response to receiving the plurality of pulses (Paragraph 0027 – 0031).

            Warren (US 2012/0248211) teaches of an HVAC function wire is shorted to the return or power wire. In the case of heating, the W wire is shorted to the Rh. In the case of cooling the Y wire is shorted to the Rc. By shorting these two wires, the 24 VAC transformer is placed in series with a relay that controls the HVAC function (Paragraph 0066).

           However, regarding claims 1 and 8, none of the cited prior art alone or in combination provides the motivation to teach: “monitoring, by the intermediate device, the current flowing between the power wire and the second command wire while the current is below a threshold indicative of an amount of current used to power the controller from the environmental system; detecting, by the intermediate device, when the current flowing between the power wire and the second command wire exceeds the threshold, indicating that the controller is sending a command to the environmental system to perform the function”.

            Re claim 15, none of the cited prior art alone or in combination provides the motivation to teach: “sending, by the controller, a plurality of pulses to the intermediate device using the command wire during a time interval by repeatedly shorting the command wire to a return wire during the time interval, wherein the intermediate device causes the environmental system to continuously perform the function during the time interval, in response to receiving the plurality of pulses.”

           Re claim 21, none of the cited prior art alone or in combination provides the motivation to teach: “testing to determine whether the intermediate device is present by sending a signal on a command wire that runs between the controller and the intermediate device; receiving, by the controller, current from the command wire, wherein the current is provided to the intermediate device from a power wire from the environmental system.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633